Citation Nr: 1525583	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent prior to March 22, 2010 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2009 and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

During the pendency of the appeal, a May 2012 RO decision granted an increased disability rating of 70 percent for posttraumatic stress disorder (PTSD), effective March 22, 2010.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his initial July 2012 VA Form 9 substantive appeals, the Veteran did not request a hearing before the Board; however, a handwritten VA Form 9 received slater that month requested a videoconference hearing before the Board.  However, in November 2014, the Veteran's representative clarified that the Veteran did not desire a hearing before the Board.  Therefore, the Board finds any prior hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).  

The issue of entitlement to service connection for alcoholism as secondary to PTSD has been raised by the record in a May 2015 Appellant Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to March 22, 2010, the Veteran's PTSD was most nearly approximated by 
occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  From March 22, 2010, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, suspiciousness, occasional visual and auditory hallucinations, panic attacks ranging from weekly or less often to more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, impaired impulse control, such as unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances, including work or a worklike setting, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  

3.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent prior to March 22, 2010, and in excess of 70 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the Veteran with proper notice regarding his claim of entitlement to a total disability rating based upon individual unemployability (TDIU) in August 2009.  Regarding his claim of entitlement to an increased disability rating in excess of 30 percent prior to March 22, 2010 and in excess of 70 percent thereafter for PTSD, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a March 2010 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, employment records, and lay statements in support of the Veteran's claim.  

VA provided relevant examinations in July 2010, April 2012, and August 2014.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent prior to March 22, 2010 and in excess of 70 percent thereafter for PTSD.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased disability rating in excess of 30 percent prior to March 22, 2010 and in excess of 70 percent thereafter.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's March 2010 claim, or from March 2009 to the present.  The RO has assigned a staged rating from March 22, 2010; thus, the Board will consider the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from September 30, 2004, and as 70 percent disabling from March 22, 2010, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to March 22, 2010

During the relevant temporal period from March 2009 prior to March 22, 2010, the evidence of record includes VA treatment records, although records of psychiatric treatment during the time period are sparse.  Specifically, in February 2010, the Veteran denied a lack of interest of pleasure in doing things, or feeling down, depressed, or hopeless, and a screening test for depression returned negative results.  There are no specific VA treatment records from the time period specifically regarding the Veteran's diagnosed PTSD.  

In his February 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran claimed that his PTSD, bilateral leg numbness, dizzy spells, and lumbar spine disabilities prevented him from securing or following any substantially gainful occupation.  That same month, he reported that he previously retired from the Army Corp of Engineers in October 2009 because he could not keep up with the mental and physical demands of his position.  He specifically stated that he had dizziness and increased sleepless nights due to nightmares, and that he could not continue in a supervisory capacity due to his high levels of anxiety, panic attacks, and irritability.  

Based upon the evidence of record, the Board concludes that an increased disability rating in excess of 30 percent for PTSD is not warranted prior to March 22, 2010, as the Veteran's PTSD symptoms during the period do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating in excess of 30 percent for the period prior to March 22, 2010.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From March 22, 2010

In March 2010, the Veteran submitted his claim of entitlement to an increased disability rating for PTSD.  He reported that his condition had worsened and requested an evaluation.  

Accordingly, the Veteran was afforded a VA PTSD examination in July 2010.  He reported an increase of depressive symptoms following retirement in October 2009, and presented with feelings of hopelessness and helplessness.  The examiner found that the Veteran was experiencing moderate levels of depression, partially related to retirement adjustment and having more time on his hands.  Upon mental status examination, the examiner found that the Veteran had a long history of heavy alcohol abuse, although he stopped drinking three years before, a depressed and anxious mood with appropriate affect, rambling thought process, sleep impairment, irritability, and mildly impaired immediate memory.  There were no delusions or hallucinations.  The Veteran also reported some passive suicidal ideation, without plan or intent.  The Veteran reported an occupational history as a heavy equipment operator for the Army Corps of Engineers and stated that he retired in October 2009 primarily because of physical health problems; however, he was also struggling with his irritability and short temper, and as a result, he stepped down as a supervisor for a period of time.  The examiner diagnosed chronic PTSD, depressive disorder, and alcohol dependence in remission, and assigned a GAF score of 50.  The examiner ultimately found that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.  

In his August 2010 notice of disagreement (NOD), the Veteran reported that his PTSD was a constant source of anger that did not require a triggering incident.  

The Veteran was next afforded a VA PTSD examination in April 2012.  At that time, he reported symptoms of depression, anxiety, irritability, sleeping disturbances with nightmares, mood lability, flashbacks, and impaired judgment.  He stated that his marriage was fair and that he was having difficulty with his idle time after retirement.  He further reported having difficulty with interpersonal relationships and that he stayed home to avoid crowds, although he also reported volunteer service for veterans and the homeless.  The Veteran was not receiving any psychiatric treatment.  The examiner identified the following PTSD symptoms:  depressed mood, anxiety, suspiciousness, visual and auditory hallucinations, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner found that such symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

He further opined that the Veteran's chronic PTSD, with high irritability/mood lability, sleeping disturbances/nightmares; reduced concentration, panic attacks 1-2 times a month, and poor judgment resulted in a serious and significant psychiatric disability.  However, he noted that the Veteran remained cognitively intact and was above average in intelligence, with a college degree.  He stated that the Veteran had the mental capacity to secure and sustain gainful employment, in modified environments, but noted that any employment may be limited or short-lived, especially due to his past history of occupational impairment, panic attacks, and mood lability, poor judgment, and impulsivity.  

The Veteran's July 2012 VA Form 9 substantive appeal reiterated that his previous retirement was because of his PTSD.  He stated that he had planned to work longer, but that his stress would get high and he would lose control of his anger and suffer panic attacks.  

In August 2014, the Veteran submitted a buddy statement from a friend and former coworker that recounted how the Veteran's PTSD caused him to drink heavily and suffer from symptoms including irritability, lack of relationships, and sleep impairment.  

The Veteran was most recently afforded a VA PTSD examination in August 2014.  At that time, he reported that he felt like his PTSD was worse, although he also reported that his marriage was solid and that he visited with his two adult children and his grandson, but that he did not do much else.  He denied any current psychiatric hospitalizations, medication, or counseling.  The examiner identified the following PTSD symptoms:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran also reported occasional visual hallucinations of seeing deceased relatives.  Upon mental status examination, the Veteran appeared alert and oriented, with a fair mood and flattened affect.  He displayed adequate grooming and linear, coherent, and goal-directed thought flow.  He denied any suicidal or homicidal ideation.  

The examiner continued the Veteran's diagnoses of chronic PTSD and alcohol use disorder, in sustained remission.  His PTSD symptoms, including re-experiencing, avoidance, hyperarousal, and negative alterations in mood and cognition, resulted in the Veteran having a severe/significant psychiatric disability, with no outlets and no socialization.   Although he was not involved in any psychiatric treatment, and had not been for years, the Veteran remained cognitively intact with fair social skills; therefore, the examiner opined that the Veteran had the mental capacity to secure and sustain employment under modified conditions.  

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from March 22, 2010, and the evidence is against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, none of the VA examination reports reflects that the Veteran suffered from gross impairment in thought process or communication.  While the July 2010 examination report documents a  rambling thought process and mildly impaired immediate memory, both the April 2012 and August 2014 examination reports document that the Veteran was cognitively intact.  Additionally, while the April 2012 and August 2014 examinations included findings of occasional auditory and visual hallucinations, reported as hearing or seeing American soldiers and deceased relatives, the Veteran has not reported that such occurrences are persistent.  Moreover, while the Veteran has consistently reported problems with anger and irritability, he has not displayed grossly inappropriate behavior, persistent danger of hurting himself or others, or intermittent ability to perform activities of daily living, including minimal personal hygiene.  Finally, the mild memory loss endorsed by the Veteran has not manifested to be so severe as to reflect disorientation to time or place, or memory loss for names of close relatives, or the Veteran's own occupation or name.  

Therefore, the Board finds that the Veteran's PTSD symptoms from March 22, 2010 are most closely approximated by the assigned 70 percent disability rating, and that an increased disability rating in excess of 70 percent is not warranted from March 22, 2010.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, suspiciousness, occasional visual and auditory hallucinations, panic attacks ranging from weekly or less often to more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, impaired impulse control, such as unprovoked irritability with periods of violence, and difficulty in adapting to stressful circumstances, including work or a worklike setting, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran first submitted an informal claim for a TDIU rating in August 2009.  This was followed by a form application for increased compensation based upon unemployability in February 2010.  The Veteran's TDIU claim was denied by the RO in October 2009, after which, the Veteran timely filed an NOD and substantive appeal.  He has continued to assert he is unemployable due to his service-connected disabilities, including PTSD, bilateral leg numbness, and degenerative changes to his lumbar spine.  

The Veteran is service connected for multiple disabilities, including PTSD (rated as 30 percent disabling from September 30, 2004 and 70 percent disabling from March 22, 2010), a shell fragment wound to the left thigh (rated as 30 percent disabling from February 23, 1971 and 20 percent disabling from July 1, 1972), a shell fragment wound to the left sciatic nerve (rated as 10 percent disabling from February 23, 1971 and 20 percent disabling from July 1, 1972), a shell fragment wound to the pleural cavity (rated as 10 percent disabling from July 1, 1972), a shell fragment wound to the abdomen (rated as 10 percent disabling from February 23, 1971, noncompensable from July 1, 1972, and 10 percent disabling from September 30, 2004), degenerative changes to the lumbar spine (rated as 10 percent disabling from September 30, 2004), and coronary artery disease (rated as 10 percent disabling from July 8, 2013.  His combined disability rating is 40 percent from February 23, 1971; 70 percent from September 30, 2004; and 90 percent from March 22, 2010.  See 38 C.F.R. §§ 4.25, 4.26.  Based upon the above, the Veteran meets the percentage standards  under 38 C.F.R. § 4.16(a) for consideration of a TDIU from September 30, 2004; or in other words, for the entire period on appeal, as the Veteran's TDIU claim was filed in August 2009.  

A response from the U.S. Army Corp of Engineers documents that the Veteran voluntarily retired in October 2009.  Their response reports that the Veteran received no concessions due to his age or disability; moreover, it was also reported that the Veteran lost not time from work during the twelve months preceding his retirement.  

Nevertheless, the Veteran was afforded a VA general medical examination in April 2012, after which the examiner concluded that he was not unemployable due to his service-connected disabilities, as he was able to work for many years in spite of such conditions.  Moreover, the Veteran reported that he had gotten used to his conditions and that they were stable.  

While the April 2012 VA general examination report does not specifically address the Veteran's diagnosed PTSD, the April 2012 PTSD VA examination discussed above documents the VA examiner's conclusion that the Veteran had the mental capacity to secure and sustain gainful employment in modified environments.  To the extent that the April 2012 VA examiner noted that such employment may be limited or short-lived, the Board affords such statement less probative value, as it is speculative in nature.  Cf. Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Moreover, in August 2014, the same VA examiner reiterated his conclusion that the Veteran remained cognitively intact with fair social skills and had the mental capacity to secure and sustain employment under modified conditions.  

Having considered the evidence of record regarding the Veteran's employability, the Board finds that at no point during the appeal was the Veteran unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  The Board has properly considered the Veteran's level of education and previous work experience, without regard for his age or to any impairment caused by nonservice-connected disabilities; however, while the Veteran and his representative seem to assert in the May 2015 Informal Hearing Presentation that he is entitled to a TDIU rating because he is no longer able to work in his career occupation as a heavy equipment operator with the U.S. Army Corps of Engineers, he has not shown that he is entirely unable to secure or follow any substantially gainful occupation due to his service-connected disabilities.  

Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

An increased disability rating in excess of 30 percent prior to March 22, 2010 and in excess of 70 percent thereafter for PTSD is denied.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


